    Case 14-40987      Doc 1668        Filed 06/11/19 Entered 06/11/19 16:18:56                   Desc Main
                                       Document      Page 1 of 27


                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS

                                                            )
In Re:                                                      )
                                                            )        Chapter 11
                                                            )
TELEXFREE, LLC ,                                            )        Case No. 14-40987-MSH
TELEXFREE, INC.,                                            )        Case No. 14-40988-MSH
TELEXFREE FINANCIAL, INC.,                                  )        Case No. 14-40989-MSH
                                                            )
                                  Debtors.                  )        Jointly Administered
                                                            )

        MOTION BY CHAPTER 11 TRUSTEE FOR AUTHORITY TO SELL REAL
        PROPERTY BY PRIVATE SALE, FREE AND CLEAR OF LIENS, CLAIMS,
                     INTERESTS, AND ENCUMBRANCES
                        (COCONUT CREEK, FLORIDA)

         To the Honorable Melvin S. Hoffman, United States Bankruptcy Judge:

         Stephen B. Darr, the duly appointed Chapter 11 trustee (the "Trustee") of the bankruptcy

estates (the “Estates”) of TelexFree, LLC, TelexFree, Inc., and TelexFree Financial, Inc.

(collectively, the “Debtors” or “TelexFree”), respectfully requests authority to sell by private sale

("Private Sale") all of the Estates’ right, title, and interest in certain real property located at 4506

San Mellina Drive, Coconut Creek, Florida ("Real Property") to Gary A. Anderson, or his

nominee ("Purchaser") for the sum of $480,000.00 ("Purchase Price"). The terms of the Private

Sale are more particularly described below, and are set forth in their entirety in the Purchase and

Sale Agreement (the "Sale Agreement") attached as Exhibit A. 1 In further support of this

motion, the Trustee states as follows:




1
 To the extent of any inconsistency between this motion and the Sale Agreement, the terms of the Sale Agreement
shall govern.

                                                       1
Case 14-40987       Doc 1668      Filed 06/11/19 Entered 06/11/19 16:18:56            Desc Main
                                  Document      Page 2 of 27


                                          Background

       1.      On April 13, 2014 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under Chapter 11 of the United States Bankruptcy Code ("Bankruptcy Code") with the

United States Bankruptcy Court for the District of Nevada.

       2.      The Debtors initially operated as debtors-in-possession pursuant to Sections 1107

and 1108 of the Bankruptcy Code.

       3.      On the Petition Date, the Debtors filed a motion for joint administration of the

cases, with TelexFree, LLC designated as the lead case. By order dated April 24, 2014, the

motion for joint administration was approved.

       4.      On May 6, 2014, the Court allowed the motion by the Securities and Exchange

Commission to change the venue of the cases to the United States Bankruptcy Court for the

District of Massachusetts (the “Court”). The cases were transferred to the Court on May 9, 2014.

       5.      On May 30, 2014, this Court allowed the motion by the Office of the United

States Trustee’s to appoint a Chapter 11 trustee, and the Trustee was appointed on June 6, 2014.

       6.      On October 7, 2015, the Trustee filed his Motion by Chapter 11 Trustee for Entry

of Order Finding that Debtors Engaged in Ponzi and Pyramid Scheme and Related Relief (the

“Ponzi Motion”). By order dated November 25, 2015, as amended on December 21, 2015, the

Court found the Debtors to have engaged in a Ponzi and pyramid scheme and that this finding

was the law of the case.

       7.      The Trustee thereafter commenced a series of actions against defendants on

account of their involvement in the TelexFree scheme. As a result of a settlement with one such

defendant, the Trustee was conveyed title to the Real Property.




                                                2
Case 14-40987        Doc 1668       Filed 06/11/19 Entered 06/11/19 16:18:56                Desc Main
                                    Document      Page 3 of 27


        8.      On or about February 13, 2019, the Trustee filed an application to retain Fisher

Auction Company to assist in the marketing and sale of the Real Property, which application was

approved by order dated March 5, 2019.

        9.      The Trustee has solicited purchasers for the Estates’ interest in the Real Property.

                                     II. Terms of Private Sale

        10.     Pursuant to this Motion, the Trustee seeks Court approval to sell all of the

Estates’ right, title, and interest in and to the Real Property to the Purchaser or their

nominee.

        11.     The deed to the Purchaser shall convey title to the Real Property, free and

clear of any liens, claims, encumbrances and interests including any and all right, title

and interest in Homestead that the defendant or defendant’s spouse may have had in the

Real Property, and excepting those limited items set forth in the Sale Agreement.

        12.     In accordance with the terms of the Sale Agreement, the Purchaser shall pay to

the Trustee on the closing date, which is to occur five days after Bankruptcy Court approval but

no earlier than June 14, 2019 (the "Closing Date"), the Purchase Price for the Real Property, in

the amount of $480,000.00, payable as follows:


        (i)     $10,000.00 paid as a deposit in connection with the execution of the Sale
                Agreement; and
        (ii)    $384,000.00 in conventional financing; and
        (iii)   $86,000.00 at the time of delivery of the deed.

        13.     The sale is subject to a financing contingency. The Purchaser received conditional

loan approval on May 30, 2019 subject to conditions that can be reasonably met by the

Purchaser. Purchaser’s financing contingency is set to expire on June 13, 2019.




                                                   3
Case 14-40987         Doc 1668      Filed 06/11/19 Entered 06/11/19 16:18:56               Desc Main
                                    Document      Page 4 of 27


        14.    The Purchaser shall receive a $5,000.00 closing cost credit, deducted from the

sale proceeds due to the Estates on the Closing Date to be applied towards Purchaser’s

closing costs, pre-paids and escrows.

        15.    Pursuant to the Sale Agreement, the Real Property is to be sold in "as is" and

"where is" condition. Further, the Trustee is not making any representations or warranties

whatsoever, either express or implied, with respect to the Real Property.

                        III. Liens and Interests Encumbering the Real Property

        16.    Pursuant to Section 363 of the Bankruptcy Code, the Trustee requests authority to

sell the Estates’ interest in the Real Property free and clear of all liens, claims, interests, and

encumbrances whatsoever, including any interest in Homestead, known and unknown, including

without limitation liens, claims, interests, and encumbrances held by any of the Debtors’

creditors. Any and all liens, claims, encumbrances, and interests shall attach to the proceeds

subject to subsequent determination regarding the validity, priority, and extent of such rights.

        17.     Upon information and belief, the Real Property is unencumbered, except for

accrued and unpaid homeowner association charges in a nonmaterial amount, and accrued and

unpaid real estate taxes estimated to be in the approximate amount of $25,000.

        18.     After payment of the homeowner association charges, municipal liens, and

closing costs, the Trustee anticipates that the sale will generate a substantial recovery for the

Estates.

                         IV. Approval of the Sale of the Real Property is in the
                               Best Interest of the Bankruptcy Estate

        19.     This Court should approve the Private Sale of the Real Property on the terms and

conditions as set forth in the Sale Agreement. The terms of the Sale Agreement are fair and




                                                   4
Case 14-40987        Doc 1668      Filed 06/11/19 Entered 06/11/19 16:18:56             Desc Main
                                   Document      Page 5 of 27


reasonable, and the Trustee believes that a sale of the Real Property through the Private Sale

will yield the maximum value.

       20.     The Private Sale was negotiated at arm's length between the Trustee, including

his real estate broker, and the Purchaser. The Real Property has been marketed and the offer

represents the highest offer obtained.

       21.      The Trustee has the authority to convey the Estates’ interest in the Real Property

to the Purchaser free and clear of liens, claims, and encumbrances.

                            V. Counteroffers and Bidding Procedures

       22.     Approval of the Private Sale is subject to the submission of counteroffers. Any

and all counteroffers must be in an amount not less than five percent (5%) greater than the

Purchase Price, or $504,000.00.

       23.     All counteroffers must be accompanied by a deposit equal to $50,000 ("Deposit")

in the form of a certified or bank check, or cash, and made payable to the Trustee.

Counteroffers must include an executed purchase and sale agreement upon terms substantially

consistent with the terms of the Sale Agreement. Counteroffers shall not be subject to further

due diligence and may not contain any other conditions precedent to the consummation of the

sale other than those provided in the Sale Agreement.

       24.     In the event of a timely counteroffer, each interested bidder shall have an

opportunity to submit an additional sealed bid for the Real Property at the hearing on the sale

before the Bankruptcy Court.

       25.     The Trustee requests that the Deposit submitted by the highest bidder be forfeited

to the Estates if the highest bidder fails to complete the sale by the date ordered by the Court.




                                                  5
Case 14-40987        Doc 1668      Filed 06/11/19 Entered 06/11/19 16:18:56              Desc Main
                                   Document      Page 6 of 27


       26.     The Trustee further requests that, if the sale of the Real Property is not completed

by the highest bidder, the Court authorize the sale of the Real Property to the next highest bidder.

                          VI. Waiver of Provisions of Fed. R. Bankr. P. 6004

       27.     The Trustee requests that the Court waive the automatic stay provisions of Fed.

R. Bankr. P. 6004(h) with respect to the Private Sale, as the Purchaser has pre-approval of his

financing and is otherwise motivated to close the transaction.

                                            VII. Notice

       28.     The Trustee has filed a form of proposed Notice of Intended Private Sale

("Notice") providing for the terms of sale, sale procedures, and other relevant information. The

Trustee believes that the Notice provides necessary information respecting the sale and the

means for obtaining additional information. The Notice is attached as Exhibit “B”.

       29.     A copy of the Notice will be served on the top thirty largest unsecured

creditors listed on the Schedules, parties having filed notices of appearances, and

governmental authorities. Additionally, the Trustee shall serve the Notice on all parties

having previously expressed an interest in acquiring the Real Property. The Trustee submits

that, given the amount of the sale price, and the size of the creditor matrix in these cases, no

further notice should be necessary or required.

       30.     Additional information respecting the terms of the sale, objection and

counteroffer procedures, is disclosed in the proposed Notice.

                                   VIII. Distribution of Sale Proceeds

       31.     By this motion, the Trustee requests authority to pay all costs of sale including

broker’s commission, taxes, homeowner association charges, recording fees, the $5,000.00

closing cost credit to the Purchaser and customary closing costs.



                                                  6
Case 14-40987         Doc 1668      Filed 06/11/19 Entered 06/11/19 16:18:56            Desc Main
                                    Document      Page 7 of 27


        WHEREFORE, the Trustee respectfully requests that this Court enter an Order:

        (A)    Pursuant to 11 U.S.C. § 363, authorizing the Trustee to sell the Estates’ interest in

the Real Property to the Purchaser subject to the terms and conditions set forth in the Sale

Agreement, free and clear of liens, claims, encumbrances and interest, including any interest in

Homestead, with such liens, claims, encumbrances, and interests to attach to the proceeds of the

sale to the extent of their validity, perfection and priority;

        (B)    Approving the form of the proposed Notice;

        (C)    Approving the sale of the Real Property to the next highest bidder, if the sale is

not completed by the highest bidder;

        (D)    Authorizing the Trustee to pay any ordinary and usual closing costs associated

with the sale of the Real Property, with such costs to be paid from the net proceeds of the

sale, including the $5,000.00 closing cost credit;

        (E)     Waiving the automatic stay provisions of Fed. R. Bankr. P. 6004(h) with respect

to the Private Sale; and

        (F)     Granting such other and further relief as this Court deems just and proper.

                                                STEPHEN B. DARR,
                                                CHAPTER 11 TRUSTEE,
                                                By his attorneys,

                                                /s/ Andrew G. Lizotte
                                                Andrew G. Lizotte (BBO #559609)
                                                Murphy & King, Professional Corporation
                                                One Beacon Street
                                                Boston, MA 02108
                                                Telephone: (617) 423-0400
                                                Facsimile: (617) 423-0498
                                                Email: ALizotte@murphyking.com
Dated: June 11, 2019
759343



                                                   7
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document      Page 8 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document      Page 9 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 10 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 11 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 12 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 13 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 14 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 15 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 16 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 17 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 18 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 19 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 20 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 21 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 22 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 23 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 24 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 25 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 26 of 27
Case 14-40987   Doc 1668   Filed 06/11/19 Entered 06/11/19 16:18:56   Desc Main
                           Document     Page 27 of 27
